MEMORANDUM**
Sarabjit Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Because Singh failed to challenge the IJ’s adverse credibility finding in his opening brief, he has waived that issue. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996). Moreover, assuming Singh did not waive the issue, substantial evidence supports the IJ’s decision. See Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003).
We decline to consider Singh’s contention regarding eligibility for relief under the Convention Against Torture because he failed to raise this claim before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.